Case 1:19-cv-20351-FAM Document 1 Entered on FLSD Docket 01/25/2019 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     “IN ADMIRALTY”

     WORLD FUEL SERVICES FRANCE SAS,
     TRANS-TEC INTERNATIONAL, SRL,
     WORLD FUEL SERVICES EUROPE, LTD.,
     collectively d/b/a World Fuel Services,

              Plaintiffs,
     vs.

     Hansa Heavy Lift GmbH & Company KG ms HHL Kobe,
     Hansa Heavy Lift GmbH,

           Defendants.
     _______________________________________________/

                                            COMPLAINT

              COMES NOW, Plaintiffs (collectively “WFS”) by and through undersigned

     counsel to hereby file their complaint against Defendants Hansa Heavy Lift GmbH &

     Company KG ms HHL Kobe (“Owner”) and Hansa Heavy Lift, GmbH (“Owner’s Agent”

     and/or “Manager”) as follows:

                              PARTIES, JURISDICTION AND VENUE

           1. This is an admiralty and maritime action within the meaning of Rule 9(h) of the

              Federal Rules of Civil Procedure and this Court has jurisdiction pursuant to 28

              U.S.C. §1333.

           2. Plaintiff WORLD FUEL SERVICES FRANCE SAS is a limited liability company

              formed as a French “société par actions simplifiée” with an office at 37 Av Ledru

              Rollin 75012 Paris, France.

           3. Plaintiff TRANS-TEC INTERNATIONAL, SRL is an entity organized under the

              laws of Costa Rica with an office at Parque Empresarial Forum 2, Edificio N, Piso

              4, San Jose, Costa Rica.
Case 1:19-cv-20351-FAM Document 1 Entered on FLSD Docket 01/25/2019 Page 2 of 11



        4. Plaintiff WORLD FUEL SERVICES EUROPE, LTD. is a company organized

           under the laws of the United Kingdom with an address at 8th Fl. 62 Buckingham

           Gate, London SWIE 6AJ UK and a registered address of The Broadgate Tower, 20

           Primrose Street, London EC2A 2RS UK.

        5. Collectively, the three plaintiffs are part of the World Fuel Services Marine Group

           of companies and are indirectly and wholly owned subsidiaries of World Fuel

           Services Corporation which is a Florida corporation traded publicly on the New

           York Stock Exchange under the ticker symbol “INT” (collectively, World Fuel

           Services France SAS, Trans-Tec International, SRL, and World Fuel Services

           Europe, Ltd. are hereinafter referred to as “World Fuel Services” or “WFS”), based

           in this District at 9800 N.W. 41st Street, Suite 400, Miami, Florida 33178.

        6. Plaintiffs sell and supply fuel oil and lubricants to ocean going cargo vessels.

        7. Defendant Owner, Hansa Heavy Lift GmbH & Company KG ms HHL Kobe, is a

           German entity with an address of Oberbaumbrücke 1, Hamburg, Germany 20457.

        8. Defendant Hansa Heavy Lift GmbH – the Defendant Owner’s Agent and Manager

           for the Vessel named “HHL KOBE” (herein the “Vessel”) – is a German limited

           liability corporation with an address of Oberbaumbrücke 1, Hamburg, Germany

           20457 and/or was the charterer or otherwise in control of the Vessel at all material

           times.

        9. On August 1, 2017, the Plaintiffs and the Defendant Owner, acting with the express

           authorization     and     through     its   apparent     agent,    the    Defendant

           Manager/Agent/Charterer who was at all material times in control of the Vessel,

           entered into a framework fuel management contract for the provision of fuel to the

           Defendants fleet of vessel(s), including the Defendant HHL KOBE’s Vessel the
Case 1:19-cv-20351-FAM Document 1 Entered on FLSD Docket 01/25/2019 Page 3 of 11



           “HHL ELBE” (the “Vessel”). A true and correct copy of this Fuel Management

           Contract is attached hereto as Exhibit “A”.

        10. The Fuel Management Contract incorporated, at page 4 of 6, through the section

           entitled “Terms and Conditions,” the applicable terms and conditions for the sale

           of bunkers under the Fuel Management Contract as “The World Fuel Services

           Marine Group of Companies General Terms and Conditions dated May 1, 2016.”

           A true and correct copy of the General Terms and Conditions dated May 1, 2016 is

           attached hereto as Exhibit “B”.

        11. As such, under section 10 of Exhibit “B”, the Defendants are subject to the Court’s

           personal jurisdiction under Fla. Stat. § 48.193(9).

        12. Venue likewise under Section 10 of Exhibit “B” lies in the Southern District of

           Florida.

        13. As such, this Court is the proper venue and the Court has subject matter jurisdiction

           over the issues and personal jurisdiction over the parties.

                            GENERAL ALLEGATIONS OF FACT

        14. Following from the general framework under the Fuel Management Agreement,

           from September 2017 through November 2018, the Defendants entered into a series

           of contracts with the Plaintiffs, as set for the herein, including but not limited to

           those for the purchase and sale of marine bunkers which were supplied to the Vessel

           “HHL KOBE” in, respectively, (1) Port of St. Nazaire, France; (2) Port of Callao,

           Peru; (3) Port of Rostock, Germany; (4) Port of Lazaro Cardenas, Mexico; and (5)

           Port of Gibraltar, Gibraltar.
Case 1:19-cv-20351-FAM Document 1 Entered on FLSD Docket 01/25/2019 Page 4 of 11



        15. Despite Plaintiffs causing the supply of contractually ordered bunkers to the Vessel

           as ordered and contracted by the Defendants. Defendants have not paid for the

           supplies.

        16. Having not been paid for any of the fuel and gas oil supplied to the Vessel on the

           orders of the Defendants, WFS sent a December 10. 2018 contractually authorized

           notice to the Defendants, which had the effect of accelerating any invoices for

           which a later due date was still outstanding to a due date of December 11, 2018.

        17. WFS then filed an action for the arrest of the “HHL RICHARDS KOBE” in Chile

           on all five contracts, a measure alleging a maritime claim and lien whereby the

           Vessel was arrested in Chile on or around December 20, 2018.

        18. No security has been posted to date and Defendant(s) may be pursuing insolvency

           proceedings abroad.

        19. The Vessel remains under arrest and in accordance with Chilean law, and this action

           is being instituted as a result.

                       COUNT I – BREACH OF MARITIME CONTRACT
                       BY WORLD FUEL SERVICES FRANCE SAS FOR
                            THE ST. NAZAIRE TRANSACTION

        20. Plaintiffs hereby incorporate and therefore re-alleges Paragraphs 1-19 of this

           Complaint as if fully set forth herein.

        21. Upon a confirmation order dated on July 24, 2018, the Vessel “HHL KOBE” was

           provided, on July 25, 2018, at the port of St. Nazaire with 60.0540 MT of 380 CST

           / RMG380 3.5% grade at 706 USD per MT. True and correct copies are attached

           in the Composite Exhibit for this transaction including the Confirmation, Bunker

           Delivery Note, and Invoice as Exhibit “C”.
Case 1:19-cv-20351-FAM Document 1 Entered on FLSD Docket 01/25/2019 Page 5 of 11



        22. An invoice bearing number 100345-31193 was issued on August 8, 2018 by WFS

           France to the contractual debtors, the Vessel, “HHL KOBE”, and/or her

           owners/operators, Hansa Heavy Lift GmbH & Company KG ms HHL KOBE, and

           Owner's Agent, Manager, and Charterer, Hansa Heavy Lift GmbH, or who was

           otherwise at all times in control of the Vessel for an amount now due of USD

           42,398.12. See Invoice as part of Composite Exhibit “C”

        23. The invoice was due September 23, 2018, and to date, remains unpaid.

        24. As of January 25, 2019, for this St. Nazaire delivery, Defendants owe $47,146.71,

           made up of $42,398.12 in principal, $2,628.68 in interest, and $2,119.91 in

           contractual fees. A true and correct copy of the Composite Statement of Account

           for WORLD FUEL SERVICES FRANCE SAS as of January 25, 2019 is attached

           hereto as Exhibit “D”.

                       COUNT II – BREACH OF MARITIME CONTRACT
                        BY TRANS-TEC INTERNATIONAL, SRL FOR
                               THE CALLAO TRANSACTION

        25. Plaintiffs hereby incorporate and therefore re-alleges Paragraphs 1-19 of this

           Complaint as if fully set forth herein.

        26. Upon to a confirmation order dated on November 23, 2018, the Vessel “HHL

           KOBE” was provided, on November 30, 2018, at the port of Callao with 600.4740

           MT 380 CST / RMG380 3.5% at USD 496 per ton. True and correct copies are

           attached in the Composite Exhibit for this transaction including the Confirmation,

           Bunker Delivery Note, and Invoice as Exhibit “E”.

        27. An invoice bearing number 111652-31222 was issued on December 10, 2018 by

           Trans-Tec to the contractual debtors, the Vessel, “HHL KOBE”, and/or her

           owners/operators, Hansa Heavy Lift GmbH & Company KG ms HHL KOBE, and
Case 1:19-cv-20351-FAM Document 1 Entered on FLSD Docket 01/25/2019 Page 6 of 11



           Owner's Agent, Manager, and Charterer, Hansa Heavy Lift GmbH, or who was

           otherwise at all times in control of the Vessel for an amount of USD $301,466.80.

           See Invoice as part of Composite Exhibit “E”

        28. The invoice was accelerated per December 10, 2018, due December 11, 2018, and

           to date, remains unpaid.

        29. As of January 25, 2019, for this Callao delivery, Defendants owe $323,323.14 made

           up of $301,466.80 in principal, $6,783.00 in interest, and $15,073.34 in contractual

           fees. A true and correct copy of the Composite Statement of Account for Trans-

           Tech International as of January 25, 2019 is attached hereto as Exhibit “D”.

                     COUNT III – BREACH OF MARITIME CONTRACT
                       BY TRANS-TEC INTERNATIONAL, SRL FOR
                            THE ROSTOCK TRANSACTION

        30. Plaintiffs hereby incorporate and therefore re-alleges Paragraphs 1-19 of this

           Complaint as if fully set forth herein.

        31. Upon to a confirmation order with Tramp Oil Germany GmbH dated on July 30,

           2018, the Vessel “HHL KOBE” was provided, on August 1, 2018, at the port of

           Rostock in Germany with 19.8980 MT 158.0440 MT of MGO DMA 0.1% at USD

           723 per ton. True and correct copies are attached in the Composite Exhibit for this

           transaction including the Confirmation, Bunker Delivery Note, and Invoice as

           Exhibit “F”.

        32. An invoice bearing number 106418-33401 was issued on August 16, 2018 by

           Tramp Oil Germany GmbH to the contractual debtors, the Vessel, “HHL KOBE”,

           and/or her owners/operators, Hansa Heavy Lift GmbH & Company KG ms HHL

           KOBE, and Owner's Agent, Manager, and Charterer, Hansa Heavy Lift GmbH, or
Case 1:19-cv-20351-FAM Document 1 Entered on FLSD Docket 01/25/2019 Page 7 of 11



           who was otherwise at all times in control of the Vessel for an amount of USD

           14,386.25. See Invoice as part of Composite Exhibit “F”.

        33. The invoice was due September 30, 2018, and to date, remains unpaid.

        34. Tramp Oil Germany GmbH has assigned all of its rights and obligations related to

           the contract and this claim to Trans-Tec International, SRL.

        35. As of January 25, 2019, for this Rostock delivery, Defendants owe $15,947.16,

           made up of $14,386.25 in principal, $841.60 in interest, and $719.31 in contractual

           fees. A true and correct copy of the Composite Statement of Account for Trans-

           Tec International as of January 25, 2019 is attached hereto as Exhibit “D”.

                     COUNT IV – BREACH OF MARITIME CONTRACT
                       BY TRANS-TEC INTERNATIONAL, SRL FOR
                        THE LAZARO CARDENAS TRANSACTION

        36. Plaintiffs hereby incorporate and therefore re-alleges Paragraphs 1-19 of this

           Complaint as if fully set forth herein.

        37. Upon to a confirmation order dated on November 13, 2018, the Vessel “HHL

           KOBE” was provided, on November 18, 2018, at the port of Lazaro Cardenas in

           Mexico with 400.6000 MT of 380 CST / RMG380 3.5% at USD 543 per ton. True

           and correct copies are attached in the Composite Exhibit for this transaction

           including the Confirmation, Bunker Delivery Note, and Invoice as Exhibit “G”.

        38. An invoice bearing number 111619-31222 was issued on November 30, 2018 by

           Trans-Tec International to the contractual debtors, the Vessel, “HHL KOBE”,

           and/or her owners/operators, Hansa Heavy Lift GmbH & Company KG ms HHL

           KOBE, and Owner's Agent, Manager, and Charterer, Hansa Heavy Lift GmbH, or

           who was otherwise at all times in control of the Vessel for an amount of USD

           232,106.10. See Invoice as part of Composite Exhibit “G”.
Case 1:19-cv-20351-FAM Document 1 Entered on FLSD Docket 01/25/2019 Page 8 of 11



        39. The invoice was accelerated per December 10, 2018, due December 11, 2018, and

           to date, remains unpaid.

        40. As of January 25, 2019, for this Lazaro Cardenas delivery, Defendants owe

           $248,933.79 made up of $232,106.10 in principal, $5,222.39 in interest, and

           $11,605.31 in contractual fees. A true and correct copy of the Composite Statement

           of Account for TRANS-TEC INTERNATIONAL, SRL as of January 25, 2019 is

           attached hereto as Exhibit “D”.

                       COUNT V – BREACH OF MARITIME CONTRACT
                       BY WORLD FUEL SERVICES EUROPE, LTD FOR
                            THE GIBRALTAR TRANSACTION

        41. Plaintiffs hereby incorporate and therefore re-alleges Paragraphs 1-19 of this

           Complaint as if fully set forth herein.

        42. Upon to a confirmation order dated on September 29, 2017, the Vessel “HHL

           KOBE” was provided, on September 29, 2017, at the port of Gibraltar with

           1,000.0080 MT 380 CST / RMG380 3.5% at USD 321 per ton and MT of MGO

           DMA at USD 460 per ton. True and correct copies are attached in the Composite

           Exhibit for this transaction including the Confirmation, Bunker Delivery Note, and

           Invoice as Exhibit “H”.

        43. Invoices bearing numbers 214363-32501 and 221806-32501 were issued on

           October 25, 2017 by WFSE to the contractual debtors, the Vessel, “HHL KOBE”,

           and/or her owners/operators, Hansa Heavy Lift GmbH & Company KG ms HHL

           KOBE, and Owner's Agent, Manager, and Charterer, Hansa Heavy Lift GmbH, or

           who was otherwise at all times in control of the Vessel for an amount of USD

           334,552.66. See Invoice as part of Composite Exhibit “H”.

        44. The invoice was due November 28, 2017, and to date, remains partly unpaid.
Case 1:19-cv-20351-FAM Document 1 Entered on FLSD Docket 01/25/2019 Page 9 of 11



        45. As of January 25, 2019, for this Gibraltar deliveries, Defendants owe $43,123.40

            made up of $334,552.66 in principal, $25,571.43 in interest, and $16,727.63 in

            contractual fees, less a prior payment of $333,771.66. A true and correct copy of

            the Composite Statement of Account for WORLD FUEL SERVICES EUROPE,

            LTD., as of January 25, 2019 is attached hereto as Exhibit “D”.

        WHEREFORE, in accordance with the contracts at issue, Plaintiffs respectfully request

     the Court to enter Final Judgment in their favor against the Defendants for Plaintiffs’

     damages, in the amount of $678,740.99 as of January 25, 2019, for which additional

     interest, contractual fees, attorneys’ fees, and costs have accrued or will continue to accrue.

     Dated: January 25, 2019                                Respectfully submitted,
                                                            WAGNER LEGAL
                                                            Attorney for Plaintiffs
                                                            3050 Biscayne Blvd., #904
                                                            Miami, FL 33137
                                                            Telephone: (305) 768-9247
                                                            Facsimile: (305) 306-8598
                                                            By: /s/ Scott A. Wagner
                                                            Scott Wagner, Esq.
                                                            Florida Bar No. 10244
             Case 1:19-cv-20351-FAM Document
JS 44 (Rev. 06/17) FLSD Revised 06/01/2017   1 Entered
                                          CIVIL COVER  onSHEET
                                                          FLSD Docket 01/25/2019 Page 10 of 11
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.
I. (a)     PLAINTIFFS WORLD FUEL SERVICES FRANCE SAS,                                                         DEFENDANTS Hansa Heavy Lift GmbH & Company KG ms
                      TRANS-TEC INTERNATIONAL SRL,                                                                       HHL Kobe, Hansa Heavy Lift GmbH
                      WORLD FUEL SERVICES EUROPE, LTD.
   (b) County of Residence of First Listed Plaintiff Miami-Dade                                               County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:                     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                        THE TRACT OF LAND INVOLVED.
  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
  Wagner Legal, 3050 Biscayne Blvd., #904, Miami, FL 33140
  305-768-9247
(d) Check County Where Action Arose: ✔ MIAMI- DADE                     MONROE         BROWARD       PALM BEACH        MARTIN     ST. LUCIE       INDIAN RIVER     OKEECHOBEE        HIGHLANDS


II. BASIS OF JURISDICTION                         (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                         (For Diversity Cases Only)                                         and One Box for Defendant)
    1    U.S. Government              ✔   3                 Federal Question                                                      PTF         DEF                                           PTF DEF
           Plaintiff                           (U.S. Government Not a Party)                        Citizen of This State           1            1     Incorporated or Principal Place          4      4
                                                                                                                                                       of Business In This State

    2    U.S. Government                  4                    Diversity                            Citizen of Another State            2          2   Incorporated and Principal Place          5       5
           Defendant                           (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                    Citizen or Subject of a             3          3   Foreign Nation                            6       6
                                                                                                      Foreign Country
IV. NATURE OF SUIT                    (Place an “X” in One Box Only)                              Click here for: Nature of Suit Code Descriptions
           CONTRACT                                           TORTS                                    FORFEITURE/PENALTY                      BANKRUPTCY                         OTHER STATUTES
  110 Insurance                         PERSONAL INJURY                PERSONAL INJURY                 625 Drug Related Seizure              422 Appeal 28 USC 158              375 False Claims Act
✘ 120 Marine                            310 Airplane                   365 Personal Injury -               of Property 21 USC 881            423 Withdrawal                     376 Qui Tam (31 USC
  130 Miller Act                        315 Airplane Product               Product Liability           690 Other                                 28 USC 157                       3729 (a))
  140 Negotiable Instrument                  Liability                 367 Health Care/                                                                                         400 State Reapportionment
  150 Recovery of Overpayment           320 Assault, Libel &               Pharmaceutical                                                     PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment              Slander                       Personal Injury                                                   820 Copyrights                     430 Banks and Banking
  151 Medicare Act                      330 Federal Employers’             Product Liability                                                 830 Patent                         450 Commerce
  152 Recovery of Defaulted                  Liability                 368 Asbestos Personal                                                 835 Patent – Abbreviated           460 Deportation
                                                                                                                                             New Drug Application
      Student Loans                     340 Marine                         Injury Product                                                    840 Trademark                      470 Racketeer Influenced and
      (Excl. Veterans)                  345 Marine Product                 Liability                            LABOR                          SOCIAL SECURITY                  Corrupt Organizations
  153 Recovery of Overpayment                Liability                PERSONAL PROPERTY                710 Fair Labor Standards              861 HIA (1395ff)                   480 Consumer Credit
      of Veteran’s Benefits             350 Motor Vehicle              370 Other Fraud                     Act                               862 Black Lung (923)               490 Cable/Sat TV
  160 Stockholders’ Suits               355 Motor Vehicle              371 Truth in Lending            720 Labor/Mgmt. Relations             863 DIWC/DIWW (405(g))             850 Securities/Commodities/
  190 Other Contract                        Product Liability          380 Other Personal              740 Railway Labor Act                 864 SSID Title XVI                 Exchange
  195 Contract Product Liability        360 Other Personal                 Property Damage             751 Family and Medical                865 RSI (405(g))                   890 Other Statutory Actions
  196 Franchise                             Injury                     385 Property Damage                 Leave Act                                                            891 Agricultural Acts
                                        362 Personal Injury -              Product Liability           790 Other Labor Litigation                                               893 Environmental Matters
                                            Med. Malpractice                                           791 Empl. Ret. Inc.                                                      895 Freedom of Information
       REAL PROPERTY                       CIVIL RIGHTS               PRISONER PETITIONS                   Security Act                       FEDERAL TAX SUITS                 Act
    210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:                                                       870 Taxes (U.S. Plaintiff          896 Arbitration
    220 Foreclosure                     441 Voting                      463 Alien Detainee                                                       or Defendant)                  899 Administrative Procedure
    230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                                871 IRS—Third Party 26             Act/Review or Appeal of
                                                                        Sentence                                                             USC 7609
    240 Torts to Land                   443 Housing/                       Other:                                                                                               Agency Decision
                                        Accommodations
    245 Tort Product Liability          445 Amer. w/Disabilities -      530 General                        IMMIGRATION                                                          950 Constitutionality of State
                                                                                                                                                                                Statutes
    290 All Other Real Property             Employment                  535 Death Penalty              462 Naturalization Application
                                        446 Amer. w/Disabilities -      540 Mandamus & Other           465 Other Immigration
                                            Other                       550 Civil Rights                   Actions
                                        448 Education                   555 Prison Condition
                                                                        560 Civil Detainee –
                                                                        Conditions of
                                                                        Confinement
V. ORIGIN                   (Place an “X” in One Box Only)
✔ 1 Original               2 Removed         3 Re-filed         4 Reinstated           5   Transferred from           6 Multidistrict         7 Appeal to               8 Multidistrict
    Proceeding               from State        (See VI            or                       another district           Litigation
                                                                                                                                                District Judge            Litigation      9 Remanded   from
                                                                                                                                                                                            Appellate Court
                             Court             below)             Reopened                 (specify)                  Transfer
                                                                                                                                                from Magistrate           – Direct
                                                                                                                                                Judgment                  File

VI. RELATED/                              (See instructions): a) Re-filed Case                 YES ✔ NO               b) Related Cases            YES ✔ NO
RE-FILED CASE(S)                                          JUDGE:                                                                                 DOCKET NUMBER:
                                          Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes unless diversity):
VII. CAUSE OF ACTION Breach of Marine Contracts
                                          LENGTH OF TRIAL via 2-3               days estimated (for both sides to try entire case)
VIII. REQUESTED IN                            CHECK IF THIS IS A CLASS ACTION
                                                                                                       DEMAND $678,740.99                          CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER F.R.C.P. 23
                                                                                                                                                 JURY DEMAND:                      Yes     ✔ No
ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE
DATE                                                                          SIGNATURE OF ATTORNEY OF RECORD
         January 25, 2019
                                                                                      /s/ Scott A. Wagner, Esq.

FOR OFFICE USE ONLY
RECEIPT #                             AMOUNT                    IFP                     JUDGE                                       MAG JUDGE
          Case 1:19-cv-20351-FAM Document 1 Entered on FLSD Docket 01/25/2019 Page 11 of 11
JS 44 (Rev. 06/17) FLSD Revised 06/01/2017


                    INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                               Authority For Civil Cover Sheet
   The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:
I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the
official, giving both name and title.
       (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the “defendant” is the location of the tract of land involved.)
        (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment,
noting in this section “(see attachment)”.
 II.    Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in
one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and
box 1 or 2 should be marked. Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4
is checked, the citizenship of the different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.
IV.      Nature of Suit. Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature
of suit code that is most applicable. Click here for: Nature of Suit Code Descriptions.
V.      Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the
petition for removal is granted, check this box.
Refiled (3) Attach copy of Order for Dismissal of Previous case. Also complete VI.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this
box is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
Remanded from Appellate Court. (8) Check this box if remanded from Appellate Court.
VI.    Related/Refiled Cases. This section of the JS 44 is used to reference related pending cases or re-filed cases. Insert the docket numbers and the
corresponding judges name for such cases.

VII. Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553
                           Brief Description: Unauthorized reception of cable service
VIII. Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.


Date and Attorney Signature. Date and sign the civil cover sheet.
